

116 HR 5215 IH: Brownfields Redevelopment Tax Incentive Reauthorization Act of 2019
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5215IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Ms. Sherrill (for herself, Mr. King of New York, Mr. Himes, Mrs. Hayes, and Mr. Turner) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend expensing of environmental remediation costs.
	
 1.Short titleThis Act may be cited as the Brownfields Redevelopment Tax Incentive Reauthorization Act of 2019. 2.Extension of expensing of environmental remediation costs (a)In generalSection 198(h) of the Internal Revenue Code of 1986 is amended by striking incurred after December 21, 2011 and inserting the following:
				
 incurred—(1)after December 31, 2011, and before January 1, 2019, or (2)after December 31, 2022..
 (b)Effective dateThe amendment made by subsection (a) shall apply to expenditures paid or incurred after December 31, 2018.
			